Montgomery, J.
Plaintiff sued in an action of replevin to recover a building which had been constructed upon the west two-thirds of lot 2, block 122, Durkee’s addition to Muskegon, and which had been moved off the land by the defendant. On July 22, 181?1, defendant was the owner of the land, and on that day executed a mortgage to plaintiff to secure the payment of $600 and interest in three years from date. There were two dwelling houses on the lot at this time, and subsequently the building in question was erected. The defendant having defaulted in payment, on the 29th of May, 1895, an arrangement was made by which the defendant deeded the land to plaintiff in satisfaction of the mortgage, and she gave him back a lease for one year, with an option to purchase within that time. Plaintiff testified that, before taking the deed, defendant had endeavored to borrow more money of her, stating that the improvement on the property, including the barn or building in question, made the property good security. She also testified that defendant told her, at the time the deed was given, that the barn was hers. She further testified that, after defendant had removed the building, she demanded an explanation of why he removed her barn from the lot, and he replied that he did not deed the lot to her, but deeded the lot belonging to his next-door neighbor. This testimony was corroborated by plaintiff’s husband and others. This testimony is disputed by defendant. He testified that the building was erected by himself and his brother as a carpenter shop, and that it belonged to the firm, and was constructed for a carpenter shop, to be used there, or removed, if their business demanded it. He also testified that he bought the lot upon which he moved the building. The plaintiff recovered a verdict, and defendant brings error.
*19The chief contention of defendant’s counsel is that a verdict should have been directed for defendant on the ground that it conclusively appeared that the building was not attached to the soil, and that it, was erected with the intention that it should remain personal property. The trial judge did charge the jury that if the building was erected by, and was the property of, Palmer Bros., the plaintiff could not recover. We' are of the opinion that the court was right in refusing to withdraw the question from the jury. The statements of defendant were wholly inconsistent with the claim now put forth, and the facts that the building was first erected on land owned solely by defendant, and, when removed, was removed to land wholly owned by him, were of some significance. We think it was proper to permit the jury to determine the truth or falsity of defendant’s claim.
Plaintiff was permitted to recover, as a part of her damages, the expense of replacing the building on her lot. This is complained of. We think the trial judge was clearly right. 2 How. Stat. § 8341, provides that on recovery by plaintiff the same jury shall assess the damages which he has sustained by the unlawful taking and detention, or by the unlawful detention, of the property. Surely the plaintiff suffered damages by the taking of her building from her property to another part of the town. It is suggested that this charge was properly a part of the taxable costs, but we know of no authority for the officer to do more than deliver the building to plaintiff. If the building had been removed from plaintiff’s premises in another county, it would not be contended that the officer might, under his writ, deliver it on the property from which it was taken.
Error is assigned on the refusal of the court to permit evidence of the rental value of the property. It is not contended that this was admissible, except for its bearing on the value of the property; and, as the same witnesses by whom the rental value was sought to be established testified to the value of the property, it is not apparent that *20defendant was injured by the ruling, even if the testimony was technically admissible, particularly as the testimony of value itself had but a remote bearing on the question at issue.
Some criticism is made upon the charge of the court, but we think the charge, as a whole, presented the questions involved fairly.
The judgment is affirmed.
The other Justices concurred.